Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                          Scott S. Harris
                                                                          Clerk of the Court
                                                                          (202)479-3011
                                  December 22, 2015



Clerk
Court of Appeals of Texas, Twelfth District
                                                            FILED IN COURT C^ APPEALS
1517 W. Front Street                                        12B1 Coal of Appeals District
Suite 354
Tyler, TX 75702

                                                                  tylWTexas
                                                               pam estes. clerk
        Re:   Cesar Gomez
              v. Texas
              No. 15-7469
              (Your No. 12-13-00050-CR)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 11, 2015 and placed on the docket December 22, 2015 as No. 15-7469.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Clayton Higgins
                                          Case Analyst